On petition for a rehearing.
Worden, J. — In this case an earnest petition for a rehearing has been filed, claiming that in the original opinion the court erred in holding that the justice of the peace had jurisdiction over the offence of obstructing the highway. It is insisted that because the offence can not be punished by fine and imprisonment, but must be punished by one or the other of those methods, the justice had no jurisdiction. The statute, quoted in the original opinion, gives the justice concurrent jurisdiction “to try and determine all cases punishable by fine only, or by fine with discretion to imprison.” The subsequent part of the section provides that justices “shall have no power to adjudge imprisonment as a part of *425their sentence, except as in this act specially provided;” and we find no provision in the act authorizing justices to adjudge such imprisonment.
The provision above quoted can not, therefore, be construed to give justices jurisdiction in any case where both fine and imprisonment must be adjudged as punishment, if there are any such cases. But the language of the provision is broad enough to cover cases where fine and imprisonment may be adjudged as punishment, but where both need not necessarily be resorted to, because in such case there is a discretion whether imprisonment should be adjudged or not.
The language is also broad- enough to cover cases where fine or imprisonment, but not both, may be adjudged as punishment, because in such case there is a discretion to forego imprisonment, and punish by fine. In such case the offence is punishable by fine, with discretion to substitute imprisonment for the fine.
Upon the point of substituting the lost affidavit, the appellant has cited the cases of Reddington v. Hamilton, 8 Blackf. 62; and Purviance v. Drover, 20 Ind. 238. Neither of these cases decides that lost papers, necessary to be before the court, can not be supplied.
The petition for a rehearing is overruled.